Case 2:21-bk-12663-ER          Doc 59 Filed 05/21/21 Entered 05/21/21 16:08:21       Desc
                                Main Document    Page 1 of 4



 1 POLSINELLI LLP
   Randye B. Soref (SBN 99146)
 2 Tanya Behnam (SBN 322593)
   2049 Century Park East, Suite 2900
 3 Los Angeles, CA 90067
   Telephone:    310.556.1801
 4 Facsimile:    310.556.1802
   Email:        rsoref@polsinelli.com
 5 Email:        tbehnam@polsinelli.com

 6 Attorneys for Columbia State Bank

 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      LOS ANGELES DIVISION
11 In re:                                           Lead Case No: 2:21-bk-12663-ER

12 HOPLITE, INC., et al.,                           Chapter 11
13            Debtors and Debtors-in-Possession
                                                    (Jointly Administered with Case No. 2:21-bk-
14                                                  12546-ER)
     In re:
15
     HOPLITE ENTERTAINMENT, INC.,                   NOTICE OF JOINDER AND JOINDER
16                                                  OF COLUMBIA STATE BANK IN XXIII
              Debtors and Debtors-in-Possession     CAPITAL LIMITED’S MOTION FOR AN
17                                                  ORDER (I) CONVERTING THIS
                                                    CHAPTER 11 CASE TO A CASE UNDER
18 Affects:                                         CHAPTER 7 OF THE BANKRUPTCY
                                                    CODE, OR, IN THE ALTERNATIVE, (II)
19 [ ] ALL DEBTORS                                  APPOINTING A CHAPTER 11 TRUSTEE
20 [ ] HOPLITE, INC.                                Hearing:
                                                    Date:        June 2, 2021
21 [X] HOPLITE ENTERTAINMENT, INC.                  Time:        10:00 a.m.
                                                    Place:       Courtroom 1568
22                                                               255 East Temple St.
                                                                 Los Angeles, CA 90012
23

24

25

26

27

28

                         JOINDER OF COLUMBIA STATE BANK IN MOTION TO CONVERT
     78203698.1
Case 2:21-bk-12663-ER         Doc 59 Filed 05/21/21 Entered 05/21/21 16:08:21                Desc
                               Main Document    Page 2 of 4



 1            TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY
 2 COURT JUDGE, AND ALL INTERESTED PARTIES:

 3            PLEASE TAKE NOTICE that Columbia State Bank (“Columbia”), by and through its
 4 undersigned counsel, hereby respectfully joins in XXIII Capital Limited’s Notice of Motion and

 5 Motion for an Order (I) Converting this Chapter 11 Case to a Case Under Chapter 7 of the

 6 Bankruptcy Code, or, in the Alternative, (II) Appointing a Chapter 11 Trustee [Docket No. 39] (the

 7 “Motion to Convert”).

 8                                                JOINDER
 9            On May 5, 2021, XXIII Capital Limited (“XXII Capital”) filed the Motion to Convert.
10 Columbia agrees with and adopts the legal arguments set forth in the Motion to Convert and files

11 this Joinder in support thereof. Columbia reserves the right to supplement, modify, and amend this

12 Joinder.

13                                             CONCLUSION
14            WHEREFORE, Columbia State Bank joins in the Motion to Convert and respectfully

15 requests that this Court (i) grant the relief sought in the Motion to Convert, and (ii) grant such other

16 and further relief as the Court deems just, proper, and equitable.

17 Date: May 21, 2021

18                                                POLSINELLI LLP

19
                                                  /s/ Tanya Behnam
20
                                                  Tanya Behnam
21
                                                  Attorneys for Columbia State Bank
22

23

24

25

26

27

28

                        JOINDER OF COLUMBIA STATE BANK IN MOTION TO CONVERT
     78203698.1                                      2
         Case 2:21-bk-12663-ER                      Doc 59 Filed 05/21/21 Entered 05/21/21 16:08:21                                     Desc
                                                     Main Document    Page 3 of 4


                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
2049 Century Park East, Suite 2900, Los Angeles, CA 90067.

A TRUE AND CORRECT COPY OF THE FOREGOING DOCUMENT ENTITLED (SPECIFY): NOTICE OF
JOINDER AND JOINDER OF COLUMBIA STATE BANK IN XXIII CAPITAL LIMITED’S MOTION
FOR AN ORDER (I) CONVERTING THIS CHAPTER 11 CASE TO A CASE UNDER CHAPTER 7 OF
THE BANKRUPTCY CODE, OR, IN THE ALTERNATIVE, (II) APPOINTING A CHAPTER 11
TRUSTEE WILL BE SERVED OR WAS SERVED (A) ON THE JUDGE IN CHAMBERS IN THE FORM AND MANNER
REQUIRED BY LBR 5005-2(D); AND (B) IN THE MANNER STATED BELOW:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 21,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On May 21, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 21, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

NO JUDGE’S COURTESY COPY REQUIRED, PER AMENDED GENERAL ORDER 21-04

Hon. Ernest M. Robles
U.S. Bankruptcy Court
Roybal Federal Building
255 East Temple Street, Suite 1560
Courtroom 1568
Los Angeles, CA 90012

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 21, 2021               Cindy Cripe
 Date                            Printed Name                                                    Signature




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
78205260.1
         Case 2:21-bk-12663-ER                      Doc 59 Filed 05/21/21 Entered 05/21/21 16:08:21                                     Desc
                                                     Main Document    Page 4 of 4

                                                  ATTACHMENT TO SERVICE LIST

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Richard T Baum on behalf of Debtor Hoplite Entertainment, Inc.
rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum on behalf of Debtor Hoplite, Inc.
rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Richard T Baum on behalf of Debtor In Possession Hoplite Entertainment, Inc.
rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com

Tanya Behnam on behalf of Creditor Columbia State Bank
tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com

Luke N Eaton on behalf of Creditor Bay Point Capital Partners II, LP
eatonl@pepperlaw.com, jacqueline.sims@troutman.com

Philip A Gasteier on behalf of Interested Party Courtesy NEF -pag@lnbrb.com

Jeffrey I Golden on behalf of Creditor Committee Official Committee of General Unsecured Creditors
jgolden@wgllp.com,
kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Eve H Karasik on behalf of Creditor Kyle Anderson - ehk@lnbyb.com

Eve H Karasik on behalf of Interested Party Kyle Anderson - ehk@lnbyb.com

Kevin P Montee on behalf of Creditor VBG 6725 Sunset LLC - kmontee@monteefirm.com

Kelly L Morrison on behalf of U.S. Trustee United States Trustee (LA) - kelly.l.morrison@usdoj.gov

Aditi Paranjpye on behalf of Creditor One Light Media Capital, LLC
aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

Aditi Paranjpye on behalf of Creditor One Light Media Capital, LLC
aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com

Hamid R Rafatjoo on behalf of Creditor Great Point Media
hrafatjoo@raineslaw.com, bclark@raineslaw.com

Faye C Rasch on behalf of Interested Party Courtesy NEF
frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com

United States Trustee (LA) -ustpregion16.la.ecf@usdoj.gov

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA) hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
78205260.1
